DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Amendments to the specification, filed on September 16, 2022, have been fully considered. Objections to the specification have been withdrawn.
3.	Applicant’s arguments regarding rejection of claims 1-4, as amended, under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. Examiner has applied Suzuki ‘862 (US 2013/0215862) to clearly teach the amended limitations in claims 1-4.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (line 6) recites the limitation "the RRC message.” Further, claim 1 (lines 2-3 and 4-5) recites “a radio resource control (RRC) message comprising a first parameter used for configuring a periodicity” and “an RRC message comprising a second parameter used for configuring a number of repetitions.” It is unclear how “the RRC message” in claim 1 (line 6) relates to “a radio resource control (RRC) message comprising a first parameter used for configuring a periodicity” and “an RRC message comprising a second parameter used for configuring a number of repetitions” in claim 1 (lines 2-3 and 4-5). For purposes of examination, the examiner’s interpretation of “the RRC message” is “a RRC message.” Whether the intent is for the limitation “the RRC message” to be “a RRC message,” or not, correction is required for claim 1 to be definite.
Claim 2 (line 6-7) recites the limitation "the RRC message.” Further, claim 2 (lines 2-3 and 4-5) recites “a radio resource control (RRC) message comprising a first parameter used for configuring a periodicity” and “an RRC message comprising a second parameter used for configuring a number of repetitions.” It is unclear how “the RRC message” in claim 2 (line 6-7) relates to “a radio resource control (RRC) message comprising a first parameter used for configuring a periodicity” and “an RRC message comprising a second parameter used for configuring a number of repetitions” in claim 2 (lines 2-3 and 4-5). For purposes of examination, the examiner’s interpretation of “the RRC message” is “a RRC message.” Whether the intent is for the limitation “the RRC message” to be “a RRC message,” or not, correction is required for claim 2 to be definite.
Claim 3 (line 6) recites the limitation "the RRC message.” Further, claim 3 (lines 2-3 and 4-5) recites “a radio resource control (RRC) message comprising a first parameter used for configuring a periodicity” and “an RRC message comprising a second parameter used for configuring a number of repetitions.” It is unclear how “the RRC message” in claim 3 (line 6) relates to “a radio resource control (RRC) message comprising a first parameter used for configuring a periodicity” and “an RRC message comprising a second parameter used for configuring a number of repetitions” in claim 3 (lines 2-3 and 4-5). For purposes of examination, the examiner’s interpretation of “the RRC message” is “a RRC message.” Whether the intent is for the limitation “the RRC message” to be “a RRC message,” or not, correction is required for claim 3 to be definite.
Claim 4 (line 8) recites the limitation "the RRC message.” Further, claim 4 (lines 2-3 and 6-7) recites “a radio resource control (RRC) message comprising a first parameter used for configuring a periodicity” and “an RRC message comprising a second parameter used for configuring a number of repetitions.” It is unclear how “the RRC message” in claim 4 (line 8) relates to “a radio resource control (RRC) message comprising a first parameter used for configuring a periodicity” and “an RRC message comprising a second parameter used for configuring a number of repetitions” in claim 4 (lines 2-3 and 6-7). For purposes of examination, the examiner’s interpretation of “the RRC message” is “a RRC message.” Whether the intent is for the limitation “the RRC message” to be “a RRC message,” or not, correction is required for claim 4 to be definite.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cao ‘651 (US 2018/0295651, “Cao ‘651”), in view of Xiong ‘580 (US 2016/0227580, “Xiong ‘580”), and further in view of Suzuki ‘862 (US 2013/0215862, “Suzuki ‘862”).
Regarding claims 1 and 3, Cao ‘651 discloses a user equipment (UE) (FIG. 1; item 120) comprising: 
receiving circuitry (FIGS. 8 and 9, para 213-214; transceiver 900 that receives signals in a wireless network) configured to receive a radio resource control (RRC) message comprising a first parameter used for configuring a periodicity (para 164; UE receives RRC signaling, configuring a periodicity for grant-free uplink transmission), 
the receiving circuitry being configured to receive an RRC message comprising a second parameter used for configuring a number of repetitions (para 74; UE receives RRC signaling, configuring the number of repetitions), 
the receiving circuitry being configured to receive (FIGS. 8 and 9, para 213-214; transceiver 900 receives signals in a wireless network) and 
transmitting circuitry (FIGS. 8 and 9, para 213-214; transceiver 900 that transmits signals in a wireless network) configured to perform, based on the first parameter, the second parameter, repetitions of transmissions of a transport block (para 136; UE transmits repetitions of a transport block, where the number of repetitions is configured via RRC signaling), wherein
the UE is configured such that the number of repetitions is less than or equal to a number of slots within a period (para 136; each repetition corresponds to a slot index, the number of repetitions being less than or equal to the number of slots),
the transmissions of the transport block consist of initial transmission of the transport block and retransmission(s) of the transport block (para 136; UE transmits repetitions of a transport block, where the number of repetitions is configured via RRC signaling; thus, UE transmits an initial transmission of the transport block and at least one retransmission of the transport block).
Although Cao ‘651 discloses the receiving circuitry being configured to receive, Cao ‘651 does not specifically disclose receive an uplink grant. Further, although Cao ‘651 discloses transmitting circuitry configured to perform, based on the first parameter, the second parameter, repetitions of transmissions of a transport block, Cao ‘651 does not specifically disclose perform, based on the uplink grant, repetitions of transmissions of a transport block.
Xiong ‘580 teaches receive an uplink grant (para 19 and 47; UE receives a random access response (RAR) message; the RAR message includes an uplink grant, where the uplink grant includes a repetition number to be used for uplink transmission repetitions) and 
perform, based on the uplink grant, repetitions of transmissions of a transport block (para 19 and 47; UE receives a random access response (RAR) message; the RAR message includes an uplink grant, where the uplink grant includes a repetition number to be used for uplink transmission repetitions of an uplink message; thus, the UE performs repetitions of transmissions of the uplink message based on the uplink grant).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cao ‘651’s user equipment for performing repetitions of transmissions of a transport block, to include Xiong ‘580’s RAR message that includes the uplink grant including a repetition number. The motivation for doing so would have been to provide techniques for connection or reconnection to a network (Xiong ‘580, para 4).
Although Cao ‘651 in combination with Xiong ‘580 discloses the receiving circuitry being configured to receive an uplink grant, Cao ‘651 in combination with Xiong ‘580 does not specifically disclose receive an uplink grant by the RRC message or a Physical Downlink Control Channel (PDCCH). Further, Cao ‘651 in combination with Xiong ‘580 does not specifically disclose the PDCCH is a PDCCH for activating the transmissions of the transport block.
Suzuki ‘862 teaches receive an uplink grant by the RRC message or a Physical Downlink Control Channel (PDCCH) (para 13 and 64; mobile station device transmits transport blocks to a base station based on the uplink grant the mobile station device receives on PDCCH; thus, the mobile station device receives the uplink grant by PDCCH; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art),
the PDCCH is a PDCCH for activating the transmissions of the transport block (para 13 and 64; mobile station device transmits transport blocks to a base station based on the uplink grant the mobile station device receives on PDCCH; the PDCCH instructs the initial transmission by the mobile station device; thus, the PDCCH activates transmissions of the transport blocks).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined user equipment for performing repetitions of transmissions of a transport block of Cao ‘651 and Xiong ‘580, to include Suzuki ‘862’s mobile station device that transmits transport blocks to a base station based on the uplink grant the mobile station device receives on PDCCH. The motivation for doing so would have been to address a problem that correct HARQ cannot be performed between a base station and a mobile station device when the mobile station device receives an uplink grant that disables a part of uplink data (Suzuki ‘862, para 11).
Regarding claims 2 and 4, Cao ‘651 discloses a base station apparatus (FIG. 1; item 110) comprising: 
transmitting circuitry (FIGS. 8 and 9, para 213-214; transceiver 900 that transmits signals in a wireless network) configured to transmit a radio resource control (RRC) message comprising a first parameter used for configuring a periodicity (para 164; network transmits RRC signaling, configuring a periodicity for grant-free uplink transmission),
the transmitting circuitry being configured to transmit an RRC message comprising a second parameter used for configuring a number of repetitions (para 74; network transmits RRC signaling, configuring the number of repetitions), 
the transmitting circuitry being configured to transmit (FIGS. 8 and 9, para 213-214; transceiver 900 that transmits signals in a wireless network), and
receiving circuitry (FIGS. 8 and 9, para 213-214; transceiver 900 that receives signals in a wireless network) configured to receive, based on the first parameter, the second parameter, repetitions of transmissions of a transport block (para 136; UE transmits repetitions of a transport block to the network, where the number of repetitions is configured via RRC signaling; thus, the network receives repetitions of the transport block based on the configuration), wherein
the base station apparatus configures the number of repetitions such that the number of repetitions is less than or equal to a number of slots within a period (para 136; each repetition, configured via RRC signaling, corresponds to a slot index, the number of repetitions being less than or equal to the number of slots),
the transmissions of the transport block consist of initial transmission of the transport block and retransmission(s) of the transport block (para 136; UE transmits repetitions of a transport block, where the number of repetitions is configured via RRC signaling; thus, UE transmits an initial transmission of the transport block and at least one retransmission of the transport block).
Although Cao ‘651 discloses the transmitting circuitry being configured to transmit, Cao ‘651 does not specifically disclose transmit an uplink grant. Further, although Cao ‘651 discloses receiving circuitry configured to receive, based on the first parameter, the second parameter, repetitions of transmissions of a transport block, Cao ‘651 does not specifically disclose receive, based on the uplink grant, repetitions of transmissions of a transport block.
Xiong ‘580 teaches transmit an uplink grant (para 19 and 47; eNB transmits a random access response (RAR) message; the RAR message includes an uplink grant, where the uplink grant includes a repetition number to be used for uplink transmission repetitions) and 
receive, based on the uplink grant, repetitions of transmissions of a transport block (para 19 and 47; UE receives a random access response (RAR) message from the eNB; the RAR message includes an uplink grant, where the uplink grant includes a repetition number to be used for uplink transmission repetitions of an uplink message; thus, the eNB receives repetitions of transmissions of the uplink message based on the uplink grant).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cao ‘651’s base station for receiving repetitions of transmissions of a transport block, to include Xiong ‘580’s RAR message that includes the uplink grant including a repetition number. The motivation for doing so would have been to provide techniques for connection or reconnection to a network (Xiong ‘580, para 4).
Although Cao ‘651 in combination with Xiong ‘580 discloses the transmitting circuitry being configured to transmit an uplink grant, Cao ‘651 in combination with Xiong ‘580 does not specifically disclose transmit an uplink grant by the RRC message or a Physical Downlink Control Channel (PDCCH). Further, Cao ‘651 in combination with Xiong ‘580 does not specifically disclose the PDCCH is a PDCCH for activating the transmissions of the transport block.
Suzuki ‘862 teaches transmit an uplink grant by the RRC message or a Physical Downlink Control Channel (PDCCH) (para 13 and 64; mobile station device transmits transport blocks to a base station based on the uplink grant the mobile station device receives on PDCCH; thus, the base station transmits the uplink grant by PDCCH; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), 
the PDCCH is a PDCCH for activating the transmissions of the transport block (para 13 and 64; mobile station device transmits transport blocks to a base station based on the uplink grant the mobile station device receives on PDCCH; the PDCCH instructs the initial transmission by the mobile station device; thus, the PDCCH activates transmissions of the transport blocks).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined base station for receiving repetitions of transmissions of a transport block of Cao ‘651 and Xiong ‘580, to include Suzuki ‘862’s mobile station device that transmits transport blocks to a base station based on the uplink grant the mobile station device receives on PDCCH. The motivation for doing so would have been to address a problem that correct HARQ cannot be performed between a base station and a mobile station device when the mobile station device receives an uplink grant that disables a part of uplink data (Suzuki ‘862, para 11).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474